Lundberg Stratton, J.,
concurring. I reluctantly concur for the reason that the statutory privileges neither distinguish between voluntary and involuntary treatment, nor create any exception for communications made in the course of court-ordered treatment.
There are strong public policy reasons in favor of. creating such an exception, particularly when the safety and welfare of a child are at stake. If an expert *540witness who treated or consulted with a parent in court-ordered treatment reports only that the parent involuntarily attended counseling sessions, the court is left to wonder whether the counseling sessions were effective or whether the parent continues to experience problems that would impede his or her ability to parent. If no additional details of the treatment are disclosed, the court does not have material, relevant information upon which to base its decision about the child’s fate and the parent’s continued right to parent that,child.
These are serious concerns that must be weighed against the basic tenet of confidentiality, and the concern that a parent will not be candid and open while undergoing treatment for fear of later disclosure. However, I agree that these competing public policy issues should not be judicially crafted, and instead belong in the legislative forum subject to public debate.